. .       -1.
      .                             ;:




                        OFFICE           OF THE ATTORNEY GENERAL   OF TEXAS
                                                   AUSTIN
          Ginger   SELLERS
          *mlHIv    GLNLlUIl.



                                         .


                Bonorabla L. W. Vanoe              ~.~‘~
                County Attorney :.~
                Titus County      ..~
                Mt. Plaweat  , Texao




                                                              barged with

                                                            mk  in Eopb ,Arkanmm,
                                                            ad retails.   Be oome6
                                                            8 and eauetlmoa   de-   .'
                                                        r without having
                                  in his storage tank. Be states that
                                   the produoto go through his storage.
                                  have 4 truoks hauling aerohendlae to
                                  end two truoks that deliver to the
                                 He sells products both in Arkansas aod
                              i does not haul any one elw m~rohmdlse
                      but always buys the gaasoline at the refinery and
                      aella \t vhcrever ha may desire.
                            “Thei question arlaee a8 to uhether or not hs 1s
                      required to have a Motor Carrler’a Permit to pperato
                      hle trucks as stated above.*

                                i
.


            .     c
                                                            .
        Hon.’L. 1.    Yanoo, page 2
          .~ .:




                     The question presented Is whether or not the
        transportation of petroleum produota under the olroumstanoea
        &,ated in your letter la exempted iraa regulation under the
        Pexas Motor Carrier Aot by that part of House Bill Jo. 25,
        Chapter 290, Aote of the 47th Legislature,   page 463 (Sea. la
        (1) I Sea. la (1) (C) and Sea. lb of Art, glib, Vernon’s Annotated
        01~11 Statutes), whloh roads as follower
                      *Sea. la (1) Provided, however, that the term
                *Motor Carrier’ and the tsrm ‘Contraot Carrier’ a8
                defined in the preoedlng seotlon ehell not be held
                to lnolude:   . . .
                        e(o) Rhere merely incidental to a regular.
                separate, fixed, and established business, other than
                a transpiaKon        buithensmlon                      of
                employees, petroleum produots, end incidental sup-
                plleo used or sold in oonneotion with the wholesale
                or retoll     sale of euoh petroleum produote_from the
                refinery or plaoe 0r produotion        or place oistor3Pe
                t    th 0 place ofF@ra~e     r   plaoe or sale andiZ&
                60                           conaumG~ n a motor3ei
                owned ana use  mexolusively-by-thsmimrefiner
                or ofned in whole or in pa? and used t~xoluslvely Ii-y
                 the bona fide oonalgnee or agent of kuoh single. mar-
                ~ketar or refiner;    a8 well a(1 where merely lnoldsntel
                 to a regular, separate, fixed and, establlahed businea~
                 other than a transportation       buaineas, the transporta-
                 tion 0r etroleum, employeea, meterlal,supplles,          and
                 eGiiil@&r     or use in the departments of the petroleum
                 business by the bona fide owner thcreor in a .vehlcle
                 of which h-he          bona tide owner: bona ride oonir@er
                 or agent as used herein being hereby derlned and oon-
                 &rued, ior the purpose or thla Aot, to mean e person
                 under oontraot with a alnglo prlnolpal to dietribute
                 petroleum produots in a limited territory and only
                 ror suoh elngle prlnolpal;       . . . .
                      Sea. lb.   Any pereon who transport8 gooda, wares,
                w mtrohandlae under the olroumatanoes set forth in the
                foregoing Saotlon la 80 as to be exoluded by the terms
                of said Section from tba deilnltion   of ‘motor carrier’
                or ‘oontraot oarrier’ ehall be deemed to be a private




    R
    motor  &hiole owner; and euoh use or the hlu>wapr
    by such private motor vehicle Owners, as herein
    detincd, shell be oonstrued (IS wo of the hlgbwags
    ror the general publlo and not tiie use af euoh
    highways for the oarrylng on the buelaeaa of trana-
    porting property for oompenziatlon or hire.”

         The oaption   0r   thI# not Mada aa   r0umfat
           @An Aot amending Chapter 277, Aota of the
    Regular Session of the Forty-second Leglalature
    aa heretofore amended, by adding %otione la end
    lb thereto; excepting from the definition    of ‘Motor
    Carrier’ and ‘Oontraot Carrier’ oertela persona,
    rirms, and oorporatione,; exempting certain peraon8,
    rlrms, and corporations   transporting under oertain
    olrcumetanoee and oondltlons their own ewloyees,
    property or property In whloh they have an lntererrt
    as oonelgnee or agent; deilaing a private motor
    vehiole owner ‘, exempting private motor vehlole
    owners rrom said AOti providing f QT the repeal of
    all laws end parts of laws in oonfllot with this
    AOti providing that ii any eeotion,    olauee or pro-
    vielone or thla Aot be held unoonatitutlonal     or
     invalid, it ,&all not affeot the remainlog portion68
     and, deolarlng an Omerg~O~~’
            The oapilon matie It oleir that the purpose Or this
Aot was tc exempt certain persona transporting under oertaln
conditions   their own property irae the provielona ot the Motor
Carrier Act. The peram mehtloned 3n your letter ;waa trans-
porting *petroleum” ee en lnoldont “to a regular, separate,
fixed and established bualnese.”     He Is not engaged in the
“tranepor*atlon buelneae* a8 suoh and the “petroleuma whloh
he ii transporting belongs to hlm. Aleb, he is the bona tide
owner or the vehloles in which the petroleum 1s being trans-
ported.    The word npetroleum* includes gasoline,  United !?tatee
va, Fletqhcr, B?F. !3pp. 238. Thea? raote would acem to be
eurrlolent to bring the persaa oharged witbin the seoond pert
oi the exemption as set out in subdlvlaion (0) .quoted above.
                                                                         611
     Hon.-L.     W. Vanoo, pago 4




                Tho person ohargod is also a %arketer*
     rfthin the meaning oi that term as used in the iirst
     part of the exemption as set out In eubdlvielon (o),
     quoted above. The term *marketer* hoe been ooneldered
     by tile department in one of our ptilor opinions, being
     Opinion No. o-5851.  It was there said:
                    Webster defines ‘Marketer’ a8 one who
              ettende a market to buy or sell; one who oarrles
              goods to. market.
                     We ‘do not reel that WIL)would ‘bo juatlrled   in
              aooedlng to the view that *marketer* .as here used
              la synonymous with ‘carrier.’      First, because the
              Legislature throughout this Aot repeatedly says
              that tb~e transportation   must ba incidental to a
              business other than a transportation      tiuslnass. And
              in the aeocnd plaoo ‘marketing’ la ordinary usage
              OOMOteB    more than tranSQOrtatiOn,    For BXSmple,  in
,-
              its latest oataloguo the Sohool ot Business Admln-
              lstratlon   of the University of Texea divides its
              subjeots under thirteen major haads, lnoludlfig
               Warketlng* and *Traneportatlon and Induatry’i nn-
              der ‘Marketing’ it lists a dozen oourees dealing
              with consumer purohaelng, ealesmanahlp, retailing,
              wholesali.ng, chain store systems, oooperatlve
              ohalne but not with trensportatlon.       Under *frana-
              portatlon and Industry’ ere listed transportation
              ooursea ln air, potor and water tranaportetlon.
              From the Columbia Enoyolopedla*s colependlum on
              marketing we quote the following:
                       lYerketlog la .promoted by saleamanshlp
                  and by advertising.     Mall-order houses sol1
                  by o~ataloguo at retail,   eapeoially the rural
                  buyers.   Some  products ere   m*zketed by houso
                  to house canvassing. ~Chain stores ollmlnato
                  some of the expense of marketing by oambln-
                  lug retall ~eales with wholecaelo purohasos
                  or with manufaoturlng.     Cooperative organiza-
                  tions of ooneumers end of produoere as rar-
                  mere’, seek el&o to dlmlnleh the spread ln
                  market lng. ’
                “The term %mrketlng*   sssumea the exlstenoe of
           tredo so buying and selling era neoeaeary lnoldents
           to ‘marketing’.  38 CL J. 1254, 1259,
                 ,
                      iI                                                        6d2
. &Xl. L, w. blO0,          DOg* 5




                 *'TO market* has been defined ~udlola~fi~
            and by lerioogrsphrrr aa ‘to buy or sell;
            to sell in II mrket*.  Bardina 0. 3x1 Ssba
            National Bank, 13 5. W. (2d) 121,. 122.”

            You em tbsreforo   advised that ia our opinion the
 perion oharged,untler the taots eet cut in your letter,   is
 not required to have a permit Prom the Texeb RaIlroad Con+
 nie5ion.         .


             7% are not here pasdng on the question of whether
 the person charged might be proseouted under Federal Law. The
 Federal JTotor Carrier Aot of 1935 (49 U. F. 0. A. So.           306)
 require8 6 oert~floete   oS convenience en4 neoessitg      for Bornon
 eerrler r.otor rehlolos engaged in Interstate oomeroa.            This
 certificate   Is lssuad bg the Interetate Comeror     Comnlssioa       in
 Wwhlngton,    D. 0.
                 Twitting    that the f&going         a&err     your inquiry,
  we are,
                                       Tours   very    truly,

                                     A!ITORNET OWERAL OF TEXAS




                                                  Fagaa Diokaoa
                                                        Assistant.

  PD:rt